UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 28, 2014 AngioDynamics, Inc. (Exact Name of Registrant as Specified in Charter) Delaware 000-50761 11-3146460 (State or Other Jurisdiction ofIncorporation) (Commission File Number) (IRS Employer Identification No.) 14 Plaza Drive, Latham, New York12110 (Address of Principal Executive Offices)(Zip Code) (518) 798-1215 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2 (b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4 (c)) Item 5.07 –Submission of Matters to a Vote of Security Holders. (a) AngioDynamics’ Annual Meeting of Shareholderswas held on October 28, 2014. (b) Shareholders voted on the matters set forth below. 1. The nominees for election to the Board of Directors were elected, each as a Class II director to serve until the 2017 Annual Meeting of Shareholders, based upon the following votes: Nominee Votes For Withheld Broker Non Votes Joseph M. DeVivo Howard W. Donnelly Sriram Venkataraman 2. The proposal to ratify the appointment of PricewaterhouseCoopers LLP as AngioDynamics’ independent registered public accounting firm for the fiscal year ending May 31, 2015 was approved based upon the following votes: Votes for approval Votes against Abstentions There were no broker non-votes for this item. 3. The proposal to approve, on an advisory basis, AngioDynamics’executive compensationfor its named executive officers was approved based upon the following votes: Votes for approval Votes against Abstentions Broker non votes 4. The proposal to approve an amendment to the AngioDynamics, Inc. 2004 Stock and Incentive Award Plan was approved based upon the following votes: Votes for approval Votes against Abstentions Broker non votes 5. The proposal to approve an amendment to the AngioDynamics, Inc. Employee Stock Purchase Plan was approved based upon the following votes: Votes for approval Votes against Abstentions Broker non votes 6. The proposal to approve an amendment to the AngioDynamics, Inc. Amended and Restated Certificate of Incorporation was approved based upon the following votes: Votes for approval Votes against Abstentions Broker non votes (c) Not applicable. (d) Not applicable. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ANGIODYNAMICS, INC. (Registrant) Date: October 31, 2014 By: /s/ Stephen A. Trowbridge Stephen A. Trowbridge Senior Vice President and General Counsel
